Name: Commission Regulation (EEC) No 367/83 of 15 February 1983 on the issuing of import licences for products falling within subheading 07.06 A of the Common Customs Tariff in accordance with Regulation (EEC) No 3299/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 44/ 16 Official Journal of the European Communities 16. 2 . 83 COMMISSION REGULATION (EEC) No 367/83 of 15 February 1983 on the issuing of import licences for products falling within subheading 07.06 A of the Common Customs Tariff in accordance with Regulation (EEC) No 3299/82 mation that, as far as imports from Indonesia and the other contracting parties to GATT are concerned, applications for licences have been made and can be accepted in their entirety ; whereas, on the contrary, as far as the other third countries covered by Regulation (EEC) No 3299/82 are concerned, all the quantities available have already been assigned under Regulation (EEC) No 3405/82 and no applications have been made, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 3298/82 of 8 December 1982 on the import system applicable in 1983 to products falling within sub ­ heading 07.06 A of the Common Customs Tariff (3), Having regard to Commission Regulation (EEC) No 3299/82 of 8 December 1982 laying down rules for implementing the import arrangements for 1983 for products falling within subheading 07.06 A of the Common Customs Tariff originating in third countries other than Thailand (4), and in particular Article 2 (3) thereof, Whereas, pursuant to the abovementioned provision, the quantities for which import licences are to be issued are to be laid down proportionally by country or group of countries concerned ; Whereas the information specified in paragraph 2 of the abovementioned Article 2 has been notified by the Member States ; whereas it is apparent from this infor HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences, as referred to in the second subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 3299/82, shall be honoured within the follo ­ wing limits : (a) Indonesia : 2 100 tonnes (i.e. 100 % of the applica ­ tions) ; (b) other GATT member countries : 3 405 tonnes (i.e. 100 % of the applications). Article 2 This Regulation shall enter into force on 16 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . (3j OJ No L 349, 9 . 12 . 1982, p. 15. 4 OJ No L 349, 9 . 12 . 1982, p. 17 .